

Exhibit 10.41
EXAGEN INC.
February 21, 2020
Debra Zack, MD Ph.D.
Dear Dr. Zack,
I am pleased to confirm our offer for you to join Exagen Inc. as Chief Medical
Officer with a start date of 3/24/2020. This offer is contingent upon the
successful completion of a pre-employment background check and proof of work
eligibility. This is an exempt position and will report to Ron Rocca. We are
offering you a bi-weekly salary of $14,615.38 ($380,000.00 annualized).
You are eligible for achievement incentive compensation which will be contingent
on you meeting certain performance goals. Your annual incentive compensation
will be worth 45% of your annual salary and will be pro-rated in the first year
to start date. In addition, you will receive 100,000 options to purchase the
company's common stock contingent upon the approval of the Exagen Board of
Directors, the timing of which will also be subject to the Board's discretion.
You are eligible to participate in the Exagen benefits program, a summary of
which you will receive under separate cover. You will accrue 3 weeks (or 120
hours) of paid time off a year in addition to the ten holidays currently
recognized by Exagen.
Exagen currently has a safe harbor 40l(k) plan and contributes an amount equal
to 3% of your annual income into your 40l(k). There is no vesting period in the
40l(k). You must be employed by Exagen for 3 months before becoming eligible to
participate in the 40l(k).
Employment at Will: This letter is intended to communicate certain terms and
conditions of employment with Exagen Inc. but is not intended to be and should
not be considered an employment contract. Your employment is not for a specific
duration and may be terminated by you or Exagen Inc. at any time, for any reason
or for no reason whatsoever, with or without notice and with or without cause
unless otherwise specified by law. Your employment is "at will." The "at will"
status of your employment may not be altered except by a separate written
contract signed by the Chief Financial Officer of Exagen Inc. No one other than
the Chief Financial Officer has the authority to enter into an employment
contract with you.
I look forward to working with you as a member of the Exagen team. We are
excited about the contributions you will make to the success of our company. If
you have any further questions, please do not hesitate to contact me.
Sincerely,

I Accept the Offer Stated Above /s/ Kamal Adawi /s/ Debra ZackKamal AdawiDebra
Zack, MD Ph.D.Chief Financial Officer




